Citation Nr: 1130851	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  10-05 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to November 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Louis, Missouri.

The issue of whether new and material evidence has been received sufficient to reopen a previously disallowed claim of entitlement to service connection for degenerative disc disease of the cervical spine has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran is in receipt of service-connected compensation benefits for a right knee disability, status post-total knee arthroplasty with fracture of the medial femoral condyle, evaluated as 60 percent disabling, and degenerative disc disease of the lumbar spine, evaluated as 20 percent disabling, with a combined rating of 70 percent.  

2.  The competent and probative evidence of record demonstrates that the Veteran's service-connected disabilities render her unable to secure or follow substantially gainful employment.


CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability due to service-connected disability (TDIU) have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Additional Evidence Received

Initially, the Board observes that the Veteran's attorney submitted evidence in support of her appeal that was received in January 2011.  As this evidence was accompanied by a waiver of review by the Agency of Original Jurisdiction, a remand for AOJ consideration is not required.  38 C.F.R. § 20.1304(c) (2010).  

Legal Criteria and Analysis

The Veteran contends that her service-connected right knee and lumbar spine disabilities render her unemployable.  Thus, she is seeking a total disability rating for compensation purposes based on individual unemployability (TDIU).  As discussed below, the competent and probative evidence, is at the very least, in equipoise as to this issue and TDIU is therefore warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

Pertinent law provides that TDIU may be assigned where the schedular rating is less than total and the person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 4.15, 4.16 (2010).  Consideration may be given to a veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to her age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2010).  

TDIU may be awarded if a veteran meets certain schedular criteria as enumerated in 38 C.F.R. § 4.16(a); it may also be warranted on an extra-schedular basis if these criteria are not met.  38 C.F.R. § 4.16(b).  Entitlement on the latter basis requires the Board to first determine whether referral to the Director of the Compensation and Pension Service is warranted because the Board is prohibited from assigning a disability rating on an extra-schedular basis in the first instance.  Id.; see also Bagwell v. Brown, 9 Vet. App. 237, 238-39 (1996).  Here, such determination is not necessary because the Veteran meets the schedular percentage requirements described in 38 C.F.R. § 4.16(a) - namely, she has one disability, her right knee, that is evaluated as 60 percent disabling, and additional service-connected lumbar spine disability, degenerative disc disease, that is evaluated as 20 percent disabling, so as to bring the combined rating to 70 percent.  

Evidence of record reflects that the Veteran's service-connected knee and lumbar spine disabilities are predominantly characterized by painful and limited motion as well as chronic weakness of the right lower extremity.  Contemporaneous treatment records and examination reports dated throughout this appeal indicate that she ambulates with an antalgic gait, requires an aid to ambulate (i.e., cane, walker, and/or wheelchair), and has been restricted by her physician to limit standing and walking to no more than twenty minutes at one time.  VA evaluations conducted in August 2008 and June 2009 found that the "pain and weakness" associated with her right lower extremity and lower back would prevent her from performing any full-time or part-time physical/manual employment.  Such sentiments were echoed by a VA neurosurgeon in July 2009 and a private physician, Dr. Skaggs, in December 2010.  In this regard, the Board notes that disability due to nonservice-connected cervical spine disability is not for consideration.

A review of the Veteran's educational and occupational history reveals that she has had two years of college-level education and that she was working as a dispatcher for ADT immediately prior to becoming unemployed in 2002.  Thus, it does not appear that her background would prevent her from obtaining sedentary employment.  Given that all the evidence preponderates against an ability to perform manual labor, the relevant inquiry in this case is therefore whether her service-connected disabilities would prevent her from obtaining and maintaining substantially gainful sedentary employment.  

Fortunately, the record contains a number of medical opinions regarding the Veteran's ability to obtain and perform sedentary labor.  Unfortunately, a number of these opinions include impairment from her nonservice-connected cervical spine disability in stating that she would be unable to perform such tasks.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (holding that the central inquiry in a claim for TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability).  In this regard, an August 2008 VA opinion states that the Veteran would be "unable to perform any . . . physical or sedentary employment due to neck, lumbar pain[,] and weakness of [the] rt. knee [emphasis added]."  With respect to sedentary labor, the examiner went on to clarify that "[i]t would be difficult for her to be at a computer for prolong[ed] periods due to her cervical radiculopathies."  The August 2008 VA examiner does not discuss how the Veteran's lumbar spine and right knee disabilities would interfere with sedentary employment.  Another opinion of record, this one provided by the Veteran's treating neurosurgeon in July 2009, states that, "after reviewing the above films, both of the cervical and lumbar spine, . . . the [Veteran] will not be capable of getting gainful employment [emphasis added]."  

A December 2010 letter from a general practitioner, Dr. Skaggs, also discusses the fact that the Veteran's cervical spine limits her employability.  However, relevant to the current determination, Dr. Skaggs opined that she is unable to engage in any substantial gainful activity as a result of her service-connected right knee and lower back disabilities alone (i.e., without consideration of her cervical spine impairment).  In reaching this conclusion, Dr. Skaggs noted that his review of the Veteran's claims file revealed that she experiences daily flare ups related to her service-connected conditions that render her bedridden for several hours, and that it would be difficult to imagine an employer who would allow an employee to lay down for extended periods of time throughout the work day.  Furthermore, the effect of chronic pain and narcotic medications taken for her right knee and low back pain "greatly diminish her ability to concentrate, focus, and remember essential things necessary to maintain employment."  Dr. Skaggs's assessment regarding the effects of medication on the Veteran appears accurate.  In January 2011, a friend of the Veteran wrote that she does not drive and has difficulty staying awake.  The Veteran herself also submitted a statement in January 2011 stating that she experiences occasionally memory loss while taking pain medication.  

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

Here, the record contains evidence that the Veteran's service-connected right knee and lumbar spine disabilities are of sufficient severity to preclude any type of physical labor.  And while some of the evidence indicates that her nonservice-connected cervical spine disability may contribute to her inability to obtain and maintain sedentary employment, the opinion of Dr. Skaggs reasonably suggests that the narcotics the Veteran takes to manage pain associated with her lumbar spine and right knee disabilities would, alone, prevent her from maintaining substantial gainful employment in a sedentary position.  Therefore, affording all reasonable doubt in favor of the Veteran, the Board is satisfied that the competent and probative evidence demonstrates that her service-connected disabilities render her unemployable, and as such, the Board concludes that entitlement to TDIU has been established and her appeal should be granted.  38 C.F.R. § 4.16.  




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to TDIU is granted.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


